TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                   44444444444444444444444444444444444444444
                    ON MOTION FOR RECONSIDERATION EN BANC
                   44444444444444444444444444444444444444444



                                       NO. 03-06-00208-CV



               Shelly Frank, as Beneficiary of Eric Frank, Deceased, Appellant

                                                  v.

                            Liberty Insurance Corporation, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-05-001135, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                               DISSENTING OPINION


               For the reasons expressed in my dissenting opinion to this Court’s original disposition

of this case, I respectfully dissent from the denial of appellee’s motion for reconsideration en banc.

See Frank v. Liberty Ins. Co., No. 03-06-00208-CV, 2008 Tex. App. LEXIS 2632

(Tex. App.—Austin Apr. 11, 2008) (Waldrop, J., dissenting).



                                               ___________________________________________

                                               G. Alan Waldrop, Justice

Joined by Justice Puryear

Filed: May 16, 2008